DETAILED CORRESPONDENCE
Claims 1-2 and 4-18 are presented for examination, wherein claim 1 is currently amended; and, claims 11-17 are withdrawn. Claims 3 and 19 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1, 4-6, and 18 over Belharouak is withdrawn as a result of the amendments to claim 1, from which the other claims depend. However, the art is reapplied, as provided infra.
The 35 U.S.C. § 103 rejection of claims 2 and 7-9 over Belharouak in view of Hwang is withdrawn as a result of the amendments to claim 1, from which said claims depend. However, the art are reapplied, as provided infra.
The 35 U.S.C. § 103 rejection of claim 10 over Belharouak in view of Matsuoka is withdrawn as a result of the amendments to claim 1, from which said claim depends. However, the art is reapplied, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “a lithium salt” in “the Li2S8 saturation sulfur concentration of the sulfone solvent in which a lithium salt is dissolved is 400 mM or more” is not clear whether it is (1) a required component of the claimed battery or (2) used to describe the sulfone solvent so that were a lithium salt added to it, then the Li2S8 saturation sulfur concentration would be that of the claim.
For purposes of examination, said limitation is interpreted as provided infra.
In the event interpretation (1) supra is intended, then claim 6 is further rejected since said limitation “a lithium salt” in “the Li2S8 saturation sulfur concentration of the sulfone solvent in which a lithium salt is dissolved is 400 mM or more” is not clear whether it is (1) a further additional lithium salt or (2) a previously claimed lithium salt, such as the glyme-lithium salt complex of claim 1.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belharouak et al (US 2014/0023936) in view of Barchasz et al (WO 2013/030321, with citations to US 2014/0220453).
Regarding newly amended independent claim 1, Belharouak teaches a lithium-sulfur battery (e.g. ¶0002), reading on “battery,” said battery comprising:
(1)	a sulfur cathode (e.g. ¶¶ 0007, 12-13, 35, 39, 44-45, and 47-49), reading on “a positive electrode containing sulfur;”
(2)	a lithium metal anode (e.g. ¶¶ 0012-13, 44, and 47), reading on “a negative electrode containing a material for occluding and releasing a lithium ion;” and,
(3)	a nonaqueous electrolyte solution including both lithium polysulfide and shuttle inhibitors to prevent cathode active material loss and inhibit polysulfide shuttling mechanisms, thereby eliminating or minimizing the capacity fade and low efficiency problems plagued with conventional lithium-sulfur batteries (e.g. ¶¶ 0007-15, 35-36, and 39-47), reading on “an electrolytic solution,” wherein said electrolyte solution may contain a mixture of two electrolyte solvents,
(3a)	a first solvent, which may be to be a glyme, such as diglyme, triglyme, tetraglyme, or higher glymes (e.g. ¶0040) and further an ionic conducting agent, which may be chosen to be LiTFSI (e.g. ¶¶ 0037-39), wherein said glyme solvent and LiTFSI would be expected to form a “a liquid complex in which a polysulfide is insoluble, wherein the liquid complex is a glyme-lithium salt complex,” since Belharouak teaches an identical or alternatively a substantially identical composition (see supra, compared with instant specification, at e.g. ¶0005), e.g. MPEP § 2112.01(II), reading on “the electrolytic solution contains: a liquid complex in which a polysulfide is insoluble, wherein the liquid complex is a glyme-lithium salt complex,” and
(3b)	a second solvent, which may to be a sulfone, such as sulfolane (e.g. ¶0040), wherein polysulfide is expected to be soluble in sulfolane since Belharouak teaches a substantially identical composition (see supra, compared with instant specification, at e.g. ¶0119), e.g. MPEP § 2112.01(II), reading on said sulfone solvent “in which the polysulfide is soluble,”
wherein the electrolyte may have a lithium polysulfide (Li2SX, where x is greater than 2) concentration of 0.01-3 M, preferably 0.01-0.5 M, and wherein by changing the dissolution equilibrium between said electrolyte and electrode, local dissolution of lithium polysulfides from said cathode may be minimized, thereby decreasing the migration of these species into the electrolyte and reducing active material loss from said cathode (e.g. ¶¶ 0035 and 37-38), reading on “the electrolytic solution has a Li2S8 saturation sulfur concentration of 10 mM or more and 400 mM or less,” e.g. MPEP § 2144.05(I).

Belharouak teaches said second solvent may to be a sulfone, such as sulfolane (e.g. supra), but does not expressly teach the newly added limitation “the sulfone solvent is ethyl methyl sulfone (EMS).”
However, Barchasz teaches a lithium-sulphur type electrochemical battery comprising a positive electrode based on sulphur, a negative electrode based on lithium metal, and an electrolyte, wherein said electrolyte may be a liquid and composed of a lithium salt, such as LiTFSI, and a solvent or mixture of solvent (e.g. ¶¶ 0002-03, 13, 15-16, and 54). Further, Barchasz teaches conventional organic electrolyte solvents may be used, said organic electrolyte solvents include sulphones, such as ethyl methyl sulphone (e.g. ¶0049).
As a result, it would have been obvious to substitute the broadly disclosed sulfone solvent of Belharouak with the specific ethyl methyl sulphone solvent of Barchasz, since Barchasz teaches said ethyl methyl sulphone solvent is a suitable and conventional electrolyte solvent used in lithium sulphur batteries.
Belharouak as modified reading on “the electrolytic solution contains: … a sulfone solvent in which the polysulfide is soluble, wherein the sulfone solvent is ethyl methyl sulfone (EMS).”
Regarding claim 4, Belharouak as modified teaches the battery of claim 1, wherein Belharouak teaches said electrolyte solvent may additionally contain an ether solvent such as 1,2-dimethoxy ethane (DME), 1,3-dioxolane (DOL) (e.g. ¶¶ 0040-41), wherein said polysulfide is expected to be soluble in DME or DOL since Belharouak teaches an identical or alternatively a substantially identical composition (i.e. a DME or DOL solvent), e.g. MPEP § 2112.01(II), reading on “the electrolytic solution further contains an ether solvent in which the polysulfide is soluble.”
Regarding claim 5, Belharouak as modified teaches the battery of claim 1, wherein Belharouak teaches said electrolyte may incorporate two solvents in a ratio of 1:1 (e.g. ¶0041), reading on “a volume ratio between the liquid complex and the sulfone solvent [(the liquid complex):(the sulfone solvent)] is from 95:5 to 50:50,” e.g. MPEP § 2144.05(I).
Regarding claim 6, Belharouak as modified teaches the battery of claim 1, but does not expressly teach the properties “the Li2S8 saturation sulfur concentration of the liquid complex is 10 mM or less” or “the Li2S8 saturation sulfur concentration of the sulfone solvent in which a lithium salt is dissolved is 400 mM or more.”
However, Belharouak teaches an identical composition or alternatively a substantially identical composition (i.e. liquid complex, see supra) as the instant invention (compare with instant specification, at e.g. ¶¶ 0108-109), so said property “the Li2S8 saturation sulfur concentration of the liquid complex is 10 mM or less” would be expected, see also e.g. MPEP § 2112.01(II).
Further, Barchasz teaches an identical composition or alternatively a substantially identical composition (i.e. ethyl methyl sulphone solvent, see supra) as the instant invention (compare with instant specification, at e.g. ¶¶ 0105), so said property “the Li2S8 saturation sulfur concentration of the sulfone solvent in which a lithium salt is dissolved is 400 mM or more” would be expected, see also e.g. MPEP § 2112.01(II).
Regarding claim 18, Belharouak as modified teaches the battery of claim 1, wherein Belharouak teaches said battery further comprising a singular microporous polymer film that may be composed of polyacrylonitrile, polyvinylidene fluoride, polypropylene, polyethylene, polybutene, or a blend or copolymer thereof (e.g. ¶¶ 0051-53), wherein the product-by-process limitation “synthetic” does not patentably distinguish the instant invention, e.g. MPEP § 2113, reading on “further comprising a separator, wherein the separator includes a monolayer of porous film, and the porous film comprises a synthetic resin.”

Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Belharouak et al (US 2014/0023936) in view of Barchasz et al (WO 2013/030321, with citations to US 2014/0220453), as provided supra, and further in view of Hwang et al (US 2002/0045101).
Regarding claims 2 and 7-9, Belharouak as modified teaches the battery of claim 1, as provided supra, but does not expressly teach the limitations “the electrolytic solution further contains an other solvent in which the polysulfide is insoluble” (claim 2); “the other solvent contains at least one of fluorinated ether and an aromatic compound” (claim 7); “the Li2S8 saturation sulfur concentration of the other solvent is 10 mM or less” (claim 8); or, “a volume ratio between the liquid complex and the other solvent, and the sulfone solvent [(the liquid complex and the other solvent):(the sulfone solvent)] is from 95:5 to 50:50” (claim 9).
However, Hwang teaches an electrolyte for a lithium-sulfur battery, wherein said electrolyte is prepared by mixing a first component solvent with a sulfur solubility above 20 mM, a second component solvent with a sulfur solubility below 20 mM, and a third component solvent with a high dielectric constant and a high viscosity, and an electrolyte salt (e.g. ¶¶ 0001, 03, 17, and 22);
said first component solvent may include fluorobenzene or toluene, wherein said first component comprises about 5-30 vol% of said electrolyte to improve the entire solubility of sulfur-based compounds (e.g. ¶¶ 0024 and 30);
said second component solvent may be tetraglyme, wherein said second component comprises about 20-70 vol% of said electrolyte to improve the entire solubility of sulfur-based compounds (e.g. ¶¶ 0025 and 31); and,
said third component may include ethylene carbonate, propylene carbonate, y-butyrolactone, and sulfolane (wherein the examiner notes the patent has a typographical error “sulforane” means “sulfolane, see e.g. cited art US 5,961,672, at instant specification ¶0006), wherein said third component comprises about 20-70 vol% of said electrolyte to improve characteristics of the electrolyte, such as the viscosity and impregnation of the electrolyte into the separator (e.g. ¶¶ 0028 and 32),
wherein Hwang teaches said electrolyte improves cycle life and capacity characteristics of the lithium-sulfur battery (e.g. ¶¶ 0014, 36, 38, and 52).
As a result, it would have been obvious to further incorporate fluorobenzene or toluene of Hwang in the amount of 5-30 vol% in the electrolyte of Belharouak, since Hwang teaches doing so would improve the entire solubility of sulfur-based compounds, and also improve the cycle life and capacity characteristics of the lithium-sulfur battery.
Further, it would have been obvious to use the glyme of Belharouak as modified in the amount of 20-70 vol% of the electrolyte, as taught by Hwang, since Hwang teaches doing so would improve the entire solubility of sulfur-based compounds, and also improve the cycle life and capacity characteristics of the lithium-sulfur battery.
Finally, it would have been obvious to include said sulfone of Belharouak as modified in the amount of 20-70 vol% of the electrolyte, as taught by Hwang, since Hwang teaches doing so would improve characteristics of the electrolyte, such as the viscosity and impregnation of the electrolyte into the separator.
As a result, the electrolyte of Belharouak as modified reads on said limitations.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Belharouak et al (US 2014/0023936) in view of Barchasz et al (WO 2013/030321, with citations to US 2014/0220453), as provided supra, in view of Matsuoka et al (WO 2013/062056, with citations to US 2014/0255796).
Regarding claim 10, Belharouak as modified teaches the battery of claim 1 with a sulfur cathode, as provided supra, but does not expressly teach the limitation “the positive electrode has a surface density of 1.0 mg/cm2 or more.”
However, Matsuoka teaches a non-aqueous secondary battery (e.g. ¶0001) that may use a sulfur cathode active material (e.g. ¶0110), wherein Matsuoka teaches the basis weight of the positive-electrode active material layer included in the positive electrode is 8 to 100 mg/cm2, wherein the basis weight represents the mass of the electrode active material layer included per 1 cm2 area of the electrode, in order to provide a battery with a high rate performance in conjunction with a high volumetric energy density. Further, if the greatest emphasis is placed on a high rate characteristic, this basis weight is preferably 9 to 50 mg/cm2, and more preferably 10 to 26 mg/cm2. On the other hand, from the perspective of improving volumetric energy density while maintaining a balance with the rate performance of the non-aqueous secondary battery, the basis weight is preferably 24 to 100 mg/cm2, more preferably 25 to 80 mg/cm2, and even more preferably 26 to 60 mg/cm2 (e.g. ¶¶ 0116-117). Further, there is no indication that there is a difference in density at the active-material layer—electrolyte interface and that within the active material layer.
As a result, it would have been obvious to optimize the basis weight and surface density of the Belharouak as modified sulfur cathode to within 8 to 100 mg/cm2, as taught by Matsuoka, since Matsuoka teaches that doing so optimizes its battery with a high rate performance in conjunction with a high volumetric energy density, reading on said limitation.
Response to Arguments
Applicant's arguments filed September 8, 2020 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly added limitation.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723